CUSHING, J.
I. Where defendants agreed to build house for $7,300, but failed to build house for price agreed on, and total charges against property as result were about $10,000, defendants breached contract.
2. Where vendor had advised one of purchasers that deed for which note sued on was given would be delivered as soon as she was advised as to whom transfer should be made, vendor did not refuse to deliver deed.
3. Where defendants breached contract with plaintiff to build house for $7,300, and as result charges against property amounted to about $10,000 and defendant gave plaintiff note for $900 for her equity in property, and plaintiff was willing to deliver deed as soon as she was advised as to whom transfer should be made, plaintiff was entitled to judgment on note.
(Hamilton, P. J., and Mills, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.